Long, J.
The bill was filed in this cause in the Wayne circuit court, in chancery, by complainant, for an absolute divorce, and alimony, on the ground of cruel treatment.
*125It appears that the parties were married in 1884, at which time the complainant was 41. years of age, and the defendant a little past 60. Complainant had been twice married, and defendant once. At the time of the marriage, defendant was worth about $3,000, while the complainant .had but little property, consisting of household furniture. After the marriage, defendant purchased a house and lot in Northville, for which he paid $1,200, and took the deed to himself and wife jointly, so that at the death of either the survivor will take the property.
Complainant alleges in her bill that the acts of cruel treatment commenced within six months after their marriage, and continued up to November 17, 1887, when she filed her bill for divorce in this cause; that in 1885 he made use of opprobrious epithets, and swore at her, and struck her a severe blow upon the side of the head, which stunned her, and from which she still suffers. She complains, also, that in January, 1886, she requested him to give her money to purchase flannel underwear, 'which he refused, and upon that occasion called her vile names, and imputed to her a want of chastity; that on October 15, 1887, he became angry at her without cause, and, with oaths, seized her by the throat, and choked her until she was black in the face, her tongue protruded, and she -lost consciousness; and that, during the same month, the. defendant stated to a neighbor and friend of complainant that she could do nothing to defend herself, as he could put her behind the bars, as she had stolen $1,000 from the bank, and he knew it. Complainant alleges that these acts of cruel treatment continued so that she could no longer live with' him, and from such continued acts of cruelty she became a great sufferer. These various acts are de.nied by the ’defendant.
Some considerable evidence was taken on the hearing in the court below, and upon which the circuit judge dis*126missed complainant’s bill. "We need not repeat tbe evidence here, as it would profit no one; but we are satisfied that the main charges of cruelty alleged by the complainant in her bill are proven, and a decree of divorce must be granted. In fact, there seems to be little dispute that he chocked her on the occasion alleged, and without provocation. His course towards her from the time of the marriage to their separation has been of constant and continued annoyances, both in his speech and conduct. While she may not have always acted towards him in the most tender manner, or have always regarded his wishes, yet it is made apparent that his conduct towards her has been most cruel, and it would be a grievous wrong to compel her to remain his wife.
The decree of the court below will be reversed and set aside, and decree entered here in favor of complainant for absolute divorce; but, in view of the pecuniary circumstances of the parties, and the title of the most of the remaining property now resting in them jointly, no alimony will be allowed. The complainant will recover the costs of both courts, together with a solicitor’s fee of $100, in addition to that allowed by rule.
Sherwood, O. J., and Morse, J., concurred with Long, J.